Exhibit 10.2

SHORT-TERM CREDIT AGREEMENT

THIS SHORT-TERM CREDIT AGREEMENT, dated as of February 27, 2012, is among LUFKIN
INDUSTRIES, INC., a Texas corporation (“Borrower”); the Lenders party hereto;
and JPMORGAN CHASE BANK, N. A., in its individual capacity (“JPMCB”) and as
Administrative Agent (in such capacity, the “Administrative Agent”). The
Borrower, the Lenders and the Administrative Agent are herein sometimes
collectively called the “Parties”.

Preliminary Statements

1. The Borrower, Lufkin Finance (US) LP, the financial institutions party
thereto and JPMCB as Administrative Agent and as Issuing Bank are parties to
that certain Second Amended and Restated Credit Agreement dated as of
November 30, 2011, as amended by the Agreement and First Amendment to Credit
Agreement dated effective as of December 5, 2011.

2. The Borrower is contemplating an acquisition and in that connection desires
to obtain additional short-term credit.

3. The Parties contemplate that the loans and other obligations of the Borrower
under or in connection with this Agreement shall be repaid from the proceeds of
the issuance of debt or equity securities by the Borrower shortly after the
acquisition.

Agreements

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged by the Parties, the Parties agree as follows:

ARTICLE 1 Definitions; Incorporation by Reference

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below. Unless otherwise defined herein, terms defined in
the 2011 Credit Agreement shall have the meanings therein ascribed to them.

“Acquisition” means the purchase by Buyer of substantially all of the issued
share capital of Zenith in accordance with the Purchase Agreement.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in that
capacity.

“Agreement” means this Credit Agreement, as amended, modified, supplemented,
restated and in effect from time to time.



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments (or, after the borrowing of the Loans, the total outstanding
principal amount of Loans) represented by such Lender’s Commitment (or Loan).

“Barclays” means Barclays Bank PLC.

“Borrower” has the meaning ascribed to such term in the introduction to this
Agreement.

“Borrowing” means a portion or portions of the Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing
substantially in the form of Exhibit B to this Agreement.

“Buyer” means Lufkin Industries Holdings UK Limited, a company incorporated
under the laws of Scotland and a third-tier consolidated Subsidiary of Borrower.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder. The initial amount of each Lender’s Commitment is set
forth on its signature page to this Agreement. The initial aggregate amount of
the Lenders’ Commitments is $25,000,000.

“Confirmation” means the Confirmation, Ratification and Supplement of Loan
Documents executed by each of the Loan Parties under the 2011 Credit Agreement,
substantially in the form of Exhibit A to this Agreement, pursuant to which each
Loan Party shall confirm that each Loan Document executed by it in connection
with the 2011 Credit Agreement (a) continues in full force and effect
notwithstanding the execution and delivery of this Agreement and the
consummation of the transactions described in it and (b) guarantees or secures,
as the case may be, all Obligations under both this Agreement and the 2011
Credit Agreement.

“Default” means an Event of Default under this Agreement or which upon notice,
lapse of time or both would, unless cured or waived, become such an Event of
Default.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

“Event of Default” has the meaning assigned to such term in Section 4.01.

“Lenders” means JPMCB and Barclays.

“Loan” means a Loan pursuant to Section 2.1 of this Agreement.

“Loan Borrowing Date” means the date on which the Loans are made, which date
shall be, at the election of the Borrower, the Effective Date or any Business
Day no later than forty-five (45) after the Effective Date (but in no event
shall be a date on or after the Maturity Date).



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Confirmation, the “Loan Documents”
(as such term is defined in the 2011 Credit Agreement), and all other
agreements, documents, instruments and certificates now or hereafter executed
and/or delivered pursuant to or in connection with any of the foregoing
(excluding any commitment letter, term sheet, or other agreement) and any and
all amendments, restatements, or other modifications thereof.

“Maturity Date” means the earlier of (a) the Business Day following the date
settlement occurs with respect to the Borrower’s issuance of at least
$50,000,000 of debt or equity securities after the Acquisition and (b) 120
calendar days after the Effective Date.

“Obligations” means, as at any date of determination thereof, the sum of (a) the
aggregate principal amount of Loans outstanding on such date, plus (b) all other
indebtedness, liabilities, obligations, covenants, indemnities and duties of the
Borrower under or in connection with this Agreement or the other Loan Documents
owing on such date to any Lender, the Administrative Agent, or any other Person
required to be indemnified under this Agreement, of any kind or nature, present
or future, plus (c) all accrued and unpaid interest on the amounts described in
clause (a) or (b) on such date. The term “Obligations” includes all interest and
other obligations accruing or arising after the commencement of any case under
any bankruptcy or similar laws by or against the Borrower or any other Loan
Party. The term “Obligations” also includes all expenses, attorneys’ fees and
disbursements, and any other sum chargeable to the Borrower or any other Loan
Party under this Agreement or any other Loan Document.

“Purchase Agreement” means that certain Agreement by and among the Sellers (as
defined therein) and Buyer and relating to the sale and purchase of the entire
issued share capital of Zenith.

“Required Lenders” means at any time, two or more Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

“Second Amendment” means the Agreement and Second Amendment to Second Amended
and Restated Credit Agreement dated as of February 27, 2012 by and among the
Borrower, Lufkin Finance (US) LP, the Lenders party thereto, and JPMCB as
Administrative Agent, Issuing Bank and Lender.

“2011 Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of November 30, 2011, as amended by the Agreement and First Amendment
to Second Amended and Restated Credit Agreement dated as of December 5, 2011 and
the Second Amendment.

“Zenith” means Zenith Oilfield Technology Ltd., a company incorporated under the
laws of Scotland under Company Number SC260113.

SECTION 1.02. Incorporation by Reference. For purposes of brevity, and in view
of the anticipated short duration of this Agreement, the Parties intend that,
except where a counterpart section is specifically set forth herein, or where
such provisions relate solely to a



--------------------------------------------------------------------------------

concept or feature present in the 2011 Credit Agreement but not provided for in
this Agreement (such as, for example only, revolving loans, term loans, letters
of credit, swingline loans, and Canadian documents or Laws), all provisions of
the 2011 Credit Agreement as it exists on the date of this Agreement (without
giving effect to any subsequent amendments, modifications, waivers or consents
with respect to it) shall be incorporated into this Agreement by reference. In
each case of incorporation by reference, terms used in the incorporated
provisions shall be interpreted for purposes of this Agreement as if written in
the context of this Agreement, i.e., the term “Administrative Agent” means the
Administrative Agent under this Agreement, the term “Lenders” means the Lenders
under this Agreement, the term “Borrower” or “Borrowers” means the Borrower
under this Agreement, the term “Obligations” means the obligations of the
Borrower under this Agreement, and so forth. Any changes necessary to integrate
into this Agreement sections of the 2011 Credit Agreement incorporated herein by
reference shall be considered to have been made. Any statement that a particular
section or sections of the 2011 Credit Agreement are incorporated herein by
reference shall not create a presumption that any other provision of the 2011
Credit Agreement is not so incorporated.

ARTICLE 2 The Credit

SECTION 2.1. Commitments. Subject to the terms and conditions set forth herein,
each Lender, severally and for itself alone, agrees to make a Loan to the
Borrower on the Loan Borrowing Date in a principal amount not exceeding such
Lender’s Commitment. Amounts repaid in respect of Loans may not be reborrowed.
The Borrower may terminate the Commitments upon three (3) Business Days’ notice
to the Lenders. If the Loans have not been borrowed on or before forty-five
(45) days after the date of the Acquisition, the Commitments shall terminate,
automatically and without the necessity of any further action by any Party.

SECTION 2.2. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) For the avoidance of doubt, Sections 2.02(b), (c) and (d) of the 2011 Credit
Agreement are incorporated herein by reference and shall apply to all Loans made
pursuant to this Agreement.

(c) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender, on the Maturity Date, whether or not any
sale and issuance of equity or debt securities is ever made, the aggregate
principal amount of such Lender’s Loans then outstanding, all accrued and unpaid
interest owed such Lender under the Loan Documents, and all other Obligations
owed such Lender accrued and unpaid on such date.



--------------------------------------------------------------------------------

(d) For the avoidance of doubt, Sections 2.09 (c), (d), (e) and (f) of the 2011
Credit Agreement are hereby incorporated herein by reference.

SECTION 2.03 Mandatory Prepayments. All Net Cash Proceeds of all issuances of
equity or debt securities by the Borrower or any consolidated Subsidiary shall
be applied upon receipt by the Borrower or any consolidated Subsidiary in the
following order:

First, to repay all Loans and all other Obligations in connection with this
Agreement;

Second, to repay the unpaid principal balance of the Revolving Loans under the
2011 Credit Agreement; and

Third, an amount equal to fifty percent (50%) of all remaining Net Cash Proceeds
shall be applied to prepay the Term Loans under the 2011 Credit Agreement pro
rata according to their respective outstanding principal amounts, such payments
to be applied to the Term Loans in inverse order of their maturity.

ARTICLE 3

Conditions Precedent

SECTION 3.01 This Agreement. This Agreement and the obligations of the Lenders
to make Loans shall not become effective until the date on which each of the
following conditions is satisfied or waived:

(a) The Second Amendment shall have become effective;

(b) The Administrative Agent shall have received from each party hereto or to
the Confirmation a counterpart of this Agreement or the Confirmation, as the
case may be, signed on behalf of such party;

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Andrews Kurth LLP, counsel for the Borrower, in form and substance
satisfactory to the Administrative Agent and its counsel and covering such
matters relating to the Borrower, this Agreement, or the transactions
contemplated by the Agreement as the Administrative Agent shall reasonably
request. Borrower hereby requests Andrews Kurth LLP to render such opinion;

(d) The Administrative Agent shall have received such documents, resolutions,
and certificates as the Administrative Agent may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
by the Borrower of the transactions contemplated in this Agreement, and any
other legal matters relating to the Borrower or any other Loan Party, this
Agreement, the other Loan Documents, or such transactions, all in form and
substance satisfactory to the Administrative Agent;

(e) The Borrower shall have delivered to the Administrative Agent a certificate
in respect of the name and signature of each officer of the Borrower and of each
other



--------------------------------------------------------------------------------

Loan Party who (i) is authorized to sign on its behalf this Agreement and the
other Loan Documents to which the Borrower or such Loan Party is a party, and
(ii) will, until replaced by another officer or officers duly authorized for
that purpose, act as the representative of the Borrower or such Loan Party for
the purposes of signing documents and giving notices and other communications in
connection with this Agreement and the other Loan Documents. The Lenders and the
Administrative Agent may conclusively rely on such certificates until they
receive notice in writing from Borrower to the contrary;

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the Chief Executive Officer, Chairman, President, a
Vice President or a Financial Officer of Borrower, confirming compliance with
the conditions set forth in paragraphs (d), (e), (f) and (g) of Section 3.02;

(g) The Lenders and the Administrative Agent and its Affiliates shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by Borrower hereunder;

(h) Each Lender shall have received all documentation and other information
required to be obtained by such Lender under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act;

(i) The representations and warranties of the Borrower set forth or incorporated
by reference in this Agreement and of each other Loan Party in any other Loan
Document shall be true and correct on and as of the date of, and after giving
effect to, the borrowing of the Loans, except to the extent such representations
and warranties relate solely to an earlier date (in which case they shall have
been true and correct as of such earlier date);

(j) Each Lender shall have received satisfactory pro forma consolidated balance
sheets and pro forma consolidated statements of operations of Borrower and its
consolidated Subsidiaries, assuming completion of the Acquisition, as at and for
the fiscal year ended December 31, 2011, and projected for each of the fiscal
years ending December 31, 2012 and December 31, 2013. Such balance sheets shall
fairly present the pro forma financial condition of Borrower and its
consolidated Subsidiaries, as adjusted to give effect to the Acquisition. Such
statements of operations shall fairly present the pro forma results of the
operations and cash flows of Borrower and its consolidated subsidiaries in each
case as adjusted to give effect to the Acquisition; and

(k) No Law shall prohibit the execution or delivery of this Agreement or any
other Loan Document or the performance or consummation of any of the
transactions contemplated hereby, and no litigation or other proceeding shall be
pending or threatened which would, enjoin, prohibit, restrain, or otherwise
adversely affect in any material manner the execution or delivery of any Loan
Document or the performance or consummation of any of such transactions or
otherwise have a Material Adverse Effect.

Notwithstanding the foregoing, neither this Agreement nor the obligations of the
Lenders to make Loans shall become effective unless each of the foregoing
conditions is satisfied or waived at or prior to 1:00 p.m. New York City time,
on March 1, 2012 (and, in the event such conditions are not so satisfied or
waived, all Commitments shall terminate at such time).



--------------------------------------------------------------------------------

SECTION 3.02 Loans. The obligation of each Lender to make its Loan on the Loan
Borrowing Date is subject to the satisfaction of the conditions set forth in
Section 3.01 and to the following additional conditions:

(a) The Administrative Agent shall have received prior written notice of the
proposed Loan Borrowing Date no later than 10:00 a.m. New York City time on the
day that is three (3) Business Days (provided, that the Administrative Agent in
its discretion may accept notice on a day that is less than three Business Days)
prior to the proposed Loan Borrowing Date;

(b) The Administrative Agent shall have received an executed Borrowing Request
as provided in Section 2.03 of the 2011 Credit Agreement;

(c) The Administrative Agent shall have received evidence satisfactory to it
that the Acquisition will be completed on the Business Day on which the Loans
are borrowed;

(d) All third party consents and approvals necessary or, in the reasonable
discretion of the Administrative Agent, advisable to be obtained in connection
with the Acquisition shall have been obtained and shall be in full force and
effect;

(e) Since December 31, 2010, there shall not have occurred any event,
circumstance or condition that has had or could reasonably be expected to have a
Material Adverse Effect;

(f) The representations and warranties of the Borrower set forth or incorporated
by reference in this Agreement and of each other Loan Party in any other Loan
Document shall be true and correct on and as of the date of, and after giving
effect to, the borrowing of the Loans, except to the extent such representations
and warranties relate solely to an earlier date (in which case they shall have
been true and correct as of such earlier date);

(g) No Default shall have occurred and be continuing; and

(h) No Law shall prohibit the making of the Loans, and no litigation or other
proceeding shall be pending or threatened which would, enjoin, prohibit,
restrain, or otherwise adversely affect in any material manner the making of
such Loans.

The delivery of the Borrowing Request with respect to the Loans shall constitute
a representation and warranty by the Borrower as to the matters specified in
paragraphs(d), (e), (f) and (g) of this Section 3.02.

ARTICLE 4

Events of Default

SECTION 4.01 Events of Default. Any of the following events, conditions or
circumstances shall constitute an Event of Default hereunder:

(a) The occurrence of an Event of Default under the 2011 Credit Agreement; or



--------------------------------------------------------------------------------

(b) The Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise; or

(c) The Borrower shall fail to pay any interest on any Loan or any fee or other
Obligation, or any other Loan Party shall fail to pay any amount under any Loan
Document to which it is a party or any other Obligation owing by it (other than
an amount referred to in clause (b) of this Article) payable under this
Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three (3) Business Days; or

(d) Any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or any
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document at any time furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
incorrect, false or misleading in any material respect when made or deemed made.
except to the extent such representation or warranty expressly relates solely to
an earlier date; or

(e) The Borrower shall fail to observe or perform any covenant, condition or
agreement contained in or incorporated by reference into this Agreement (other
than those specified in clause (a), (b) or (c) of this Article), and such
failure shall continue unremedied for a period of thirty (30) days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender); or

(f) The Borrower or any other Loan Party shall be prevented or relieved by any
Governmental Authority from performing or observing any material term, covenant
or condition of this Agreement or any Loan Document; or

(g) After the Acquisition, Zenith shall cease to be a consolidated Subsidiary of
the Borrower.

If an Event of Default occurs, then, and in every such event (other than an
event with respect to a Borrower described in clause (h) or (i) of Section 7.01
of the 2011 Credit Agreement), and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders shall, take any or all of the following actions, at the same or
different times: (i) by notice to the Borrower, terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) without notice to
the Borrower or any other Loan Party, including but not limited to notice of
intention to accelerate and notice of acceleration, both of which are hereby
expressly WAIVED by the Borrower, declare the Loans and all other Obligations
then outstanding to be due and payable in whole or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable,



--------------------------------------------------------------------------------

and thereupon all Obligations so declared to be due and payable shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby WAIVED by the Borrower; (iii) without notice
to the Borrower or any other Loan Party, exercise any and all powers, rights and
remedies available at law or provided in this Agreement, the other Loan
Documents or any other document executed pursuant hereto or in connection
herewith, including the enforcement of its rights either by suit in equity or by
action at law, or by other appropriate proceedings, whether for the specific
performance (to the extent permitted by law) of any covenant or agreement
contained in this Agreement or in any other Loan Document or in aid of the
exercise of any power granted in this Agreement or in any other Loan Document,
and (iv) without notice of any kind to the Borrower or any other Loan Party, set
off, in any order, against the Obligations any debt owing by any Lender to the
Borrower or any other Loan Party (whether such debt is owed individually or
jointly), including but not limited to any deposit account; and in case of any
event with respect to the Borrower described in clause (h) or (i) of
Section 7.01 of the 2011 Credit Agreement, the Commitments shall automatically
terminate and all Obligations then outstanding shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
including but not limited to notice of intent to accelerate and notice of
acceleration, all of which are hereby expressly WAIVED by the Borrower.

SECTION 4.02 Remedies Cumulative. All rights and remedies given by this
Agreement and the other Loan Documents are cumulative and not exclusive of any
of such rights or remedies or of any other rights or remedies now or hereafter
existing at law, in equity or otherwise, available to the Administrative Agent
or any Lender, and no course of dealing, and no delay or omission in exercising
any right or remedy, shall operate as a waiver of any right or remedy, and every
right and remedy may be exercised from time to time and as often as shall be
deemed appropriate by the Administrative Agent or any other Lender.

ARTICLE 5

Agency

SECTION 5.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints JPMCB to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties. The Administrative Agent is hereby expressly
authorized on behalf of the other Lenders:

(a) to receive on behalf of each of the other Lenders any payment of principal
of or interest on the Loans outstanding hereunder and all other amounts accrued
hereunder paid to the Administrative Agent, and promptly to distribute to each
other Lender its proper share of all payments so received;



--------------------------------------------------------------------------------

(b) to give notice within a reasonable time on behalf of each other Lender to
the Borrower of any Default of which the Administrative Agent has actual
knowledge as provided in Section 8.03(b) of the 2011 Credit Agreement.

(c) to distribute to the other Lenders copies of all notices, agreements and
other material as provided for in this Agreement as received by the
Administrative Agent; and

(d) to distribute to the Borrower or other Loan Party any and all requests,
demands and approvals received by the Administrative Agent from any other
Lender. Nothing herein contained shall be construed to constitute the
Administrative Agent as a trustee for any holder of the promissory notes or of a
participation therein, nor to impose on the Administrative Agent any duties or
obligations other than those expressly provided for in the Loan Documents; and

(e) subject to Section 9.02 of the 2011 Credit Agreement, as incorporated herein
by reference, to execute, deliver and accept on behalf of the Lenders the Loan
Documents.

SECTION 5.02 Incorporation by Reference. For the avoidance of doubt, Sections
8.02 through 8.06 and Sections 8.08 through 8.10 of the 2011 Credit Agreement
are hereby incorporated herein by reference.

SECTION 5.03 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 5.04 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower), ratably according to their
respective Applicable Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by the Administrative Agent under this Agreement or the
other Loan Documents, provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Person’s
gross negligence or willful misconduct. IT IS THE EXPRESS INTENTION OF THE
PARTIES HERETO THAT THE ADMINISTRATIVE AGENT SHALL BE INDEMNIFIED AND HELD
HARMLESS AGAINST ANY AND ALL



--------------------------------------------------------------------------------

LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND ARISING OUT OF OR RESULTING FROM
THE ORDINARY NEGLIGENCE (WHETHER SOLE OR CONTRIBUTORY) OR STRICT LIABILITY OF
THE ADMINISTRATIVE AGENT. The Administrative Agent shall not be required to do
any act hereunder or under any other document or instrument delivered hereunder
or in connection herewith or take any action toward the execution or enforcement
of the agencies hereby created, or to prosecute or defend any suit in respect of
this Agreement or the Loan Documents or any collateral security, unless
indemnified to its satisfaction by the Lenders against loss, cost, liability,
and expense. If any indemnity furnished to the Administrative Agent for any
purpose is, in the opinion of the Administrative Agent insufficient or becomes
impaired, the Administrative Agent may call for additional indemnity and not
commence or cease to do the acts indemnified against until such additional
indemnity is furnished. Without limitation of the foregoing, each Lender agrees
to reimburse the Administrative Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Loan Documents,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrower.

ARTICLE 6

Miscellaneous

SECTION 6.01 Notices; Effectiveness; Electronic Communication. Except in the
case of notices and other communications expressly permitted to be given by
telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered as
provided in the 2011 Credit Agreement. For the avoidance of doubt, Sections 9.01
(b), (c), (d), (e) and (f) are hereby incorporated herein by reference.

SECTION 6.02 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for any such Person, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of Loans.

(b) For the avoidance of doubt, Sections 9.03(b), (d), (e) and (f) of the 2011
Credit Agreement are hereby incorporated by reference as fully as if set forth
herein.



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Related Party under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or such Related Party, as the case may be, such Lender’s Applicable
Percentage of such unpaid amount.

(d) The agreements and obligations of the Borrower and the Lenders contained in
this Section shall survive the payment in full of the Loans and all other
amounts payable under this Agreement and the termination of this Agreement.

SECTION 6.03 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and assigns permitted hereby except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender. For the
avoidance of doubt, Sections 9.04(b) through (e), inclusive, of the 2011 Credit
Agreement are hereby incorporated herein by reference.

SECTION 6.04 Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the Parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns. Delivery of an executed counterpart of
a signature page of this Agreement by telecopy or electronically in a portable
document format (i.e., “pdf”) shall be effective as delivery of a manually
executed counterpart of this Agreement. For the avoidance of doubt,
Section 9.06(b) of the 2011 Credit Agreement is hereby incorporated herein by
reference.

SECTION 6.05 Governing Law; Jurisdiction; Etc.

(a) Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) For the avoidance of doubt, Sections 9.09 (b) through (e) of the 2011 Credit
Agreement are hereby incorporated herein by reference.

SECTION 6.06 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT



--------------------------------------------------------------------------------

OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 6.07 USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name, taxpayer identification number and business
address of such Loan Party and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the USA Patriot Act. The Administrative Agent may also ask to
see the legal organizational documents or other identifying documents of the
Borrower.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be signed by
their respective duly authorized officers.

 

Borrower:

 

LUFKIN INDUSTRIES, INC.

Name:  

/s/ Christopher L. Boone

 

Christopher L. Boone,

Chief Financial Officer and Vice President

Address of principal place of business:

 

601 S. Raguet St.

Lufkin, TX75902

 

Taxpayer Identification Number:

 

75-0404410

Lufkin Industries 2012 Short-Term Credit Agreement

Signature page for Borrower



--------------------------------------------------------------------------------

 

 

Commitment:

$10,000,000

 

Administrative Agent/Lender:

 

JPMORGAN CHASE BANK, N.A.

  By:  

/s/ Sallye Cielencki

  Name:  

Sallye Cielencki

  Title:  

VP / Underwriter III

 

 

Address for Notice:

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

1 Chase Tower, 10 S. Dearborn, 7th Floor

Chicago, IL 60603

Attn: Duyanna Goodlet

Telecopy: 888.303.9732

Telephone: 312.385.7106

 

and

 

JPMorgan Chase Bank, N.A.

707 Travis Street, 7th Floor North

Houston, Texas 77002

Attn: Ms. Sallye Cielencki

Telecopy: 713.216.1485

Telephone: 713.216.3024

Lufkin Industries 2012 Short-Term Credit Agreement

Signature page for the Administrative Agent



--------------------------------------------------------------------------------

Commitment:

$15,000,000

 

Lender:

 

 

BARCLAYS BANK PLC

  By:  

/s/ David Barton

  Name:  

David Barton

  Title:  

Director

 

3



--------------------------------------------------------------------------------

EXHIBIT A

CONFIRMATION, RATIFICATION AND SUPPLEMENT

OF

LOAN DOCUMENTS

THIS CONFIRMATION, RATIFICATION AND SUPPLEMENT OF LOAN DOCUMENTS (this
“Confirmation”), dated effective as of February 27, 2012, is made and entered
into by and among LUFKIN INDUSTRIES, INC., a Texas corporation (“Lufkin”);
LUFKIN FINANCE (US) LP, a Texas limited partnership (“Lufkin Finance”); the
other Loan Parties (as defined in the 2011 Credit Agreement, as defined below);
and JPMORGAN CHASE BANK, N.A. (“JPMCB”), in its capacity as Administrative Agent
under the 2011 Credit Agreement (as defined below) and in its capacity as
administrative agent under the Short-Term Credit Agreement (as defined below).
Lufkin, Lufkin Finance, such other Loan Parties and JPMorgan Chase Bank N.A., in
its capacities as administrative agent under both the 2011 Credit Agreement and
the Short-Term Credit Agreement are herein sometimes collectively called the
“Parties.”

Preliminary Statements

1. Lufkin, Lufkin Finance, certain financial institutions as lenders, and JPMCB
as administrative agent, as a lender and as the issuing bank entered into a
Second Amended and Restated Credit Agreement dated as of November 30, 2011 (the
“Original Credit Agreement”).

2. Effective December 5, 2011, Lufkin, Lufkin Finance, the financial
institutions then lenders under the Original Credit Agreement, the
administrative agent under the Original Credit Agreement and JPMCB as the
issuing bank under the Original Credit Agreement entered into an Agreement and
First Amendment to Second Amended and Restated Credit Agreement (the “First
Amendment”).

3. Effective on or about the date of this Confirmation, Lufkin, Lufkin Finance,
the financial institutions now lenders under the Original Credit Agreement, the
administrative agent under the Original Credit Agreement and JPMCB as the
issuing bank under the Original Credit Agreement are entering into an Agreement
and Second Amendment to Second Amended and Restated Credit Agreement (the
“Second Amendment”).

 

4



--------------------------------------------------------------------------------

4. The Original Credit Agreement, as amended by the First Amendment and Second
Amendment, is herein called the “2011 Credit Agreement”.

5. Concurrently with entering into the Original Credit Agreement, Lufkin, Lufkin
Finance, and certain subsidiaries of Lufkin executed and delivered to the
administrative agent under the Original Credit Agreement for the benefit of the
lenders thereunder the Guaranty Agreement, the Lufkin Guarantee, the Security
Agreement, the Pledge Agreement and the Assumption Agreement, as each such term
is defined in the 2011 Credit Agreement.

6. Concurrently with the execution, delivery and effectiveness of this
Confirmation, Lufkin as Borrower, certain financial institutions as lenders and
JPMCB as administrative agent for such lenders are entering into a Short-Term
Credit Agreement (the “Short-Term Credit Agreement”), providing for term loans
to Lufkin by the lenders under the Short-Term Credit Agreement in an aggregate
principal amount not to exceed $25,000,000 and a maturity of not more than 120
days.

7. The Parties wish to confirm that (a) the Guaranty Agreement, the Lufkin
Guarantee, the Security Agreement and the Pledge Agreement executed and
delivered in connection with the Original Credit Agreement guarantee and secure,
in addition to the obligations described therein, all Obligations of the
Borrower under the Short-Term Credit Agreement, all as more fully hereinafter
set forth, and (b) that the enforceability and validity of the Guaranty
Agreement, the Lufkin Guarantee, the Security Agreement, the Pledge Agreement
and the Assumption Agreement are in no way impaired or diminished by the
execution and delivery of the Short-Term Credit Agreement or the transactions
described therein.

Agreements

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
Parties, the Parties agree as follows

1. Confirmation and Ratification. Each Loan Party that is a party to the
Guaranty Agreement hereby confirms that the Guaranty Agreement executed by it at
the time of the Original Credit Agreement (A) is hereby amended and supplemented
to guarantee, in addition to the obligations described therein, all Obligations
under the Short-Term Credit Agreement and (B) is and shall continue to be in
full force and effect with respect to the obligations described therein,
notwithstanding the execution and delivery of the Short-Term Credit Agreement
and the consummation of the transactions described in the Short-Term Credit
Agreement

 

5



--------------------------------------------------------------------------------

2. Supplement of Security Documents. Each Grantor under the Security Agreement
and each Pledgor under the Pledge Agreement hereby GRANTS to the administrative
agent under the Short-Term Credit Agreement for the lenders thereunder and the
other secured parties (as defined therein) a continuing security interest in,
lien on, collateral assignment of, and right of set-off against, of the
Collateral (as defined in the Security Agreement) and the Pledged Collateral (as
defined in the Pledge Agreement) to secure the Obligations (as defined in the
Short-Term Credit Agreement).

3. Confirmation. Each Loan Party that is a party to the Security Agreement or
the Pledge Agreement hereby confirms that the Security Agreement and the Pledge
Agreement executed by it at the time of the Original Credit Agreement are hereby
amended and supplemented to secure or continue to secure, in addition to the
Secured Obligations as defined therein, all Obligations (as such term is defined
in the Short-Term Credit Agreement).

4. Each of the undersigned Loan Parties hereby agrees with the lenders and the
administrative agent under the 2011 Credit Agreement, and acknowledges to such
lenders and such administrative agent, that all of the respective liabilities
and obligations of such Loan Party under or in connection with the 2011 Credit
Agreement and the Loan Documents (as defined therein), including but not limited
to the Guaranty Agreement, the Lufkin Guarantee, the Security Agreement, the
Pledge Agreement and the Assumption Agreement remain in full force and effect as
of the date of this Confirmation, notwithstanding the execution and delivery of
the Short-Term Credit Agreement and the consummation of the transactions
described in the Short-Term Credit Agreement. The 2011 Credit Agreement and
other Loan Documents (as defined therein) are in all respects ratified and
confirmed as the legal, valid and binding obligations of each of the Loan
Parties.

5. Definitions. The following terms that are defined in the Guaranty Agreement,
the Security Agreement, or the Security Agreement Pledge are hereby amended as
follows:

“Obligations” as used in the Guaranty Agreement, the Security Agreement, the
Pledge Agreement and the Lufkin Guarantee means not only the Obligations (as
defined therein) but also the Obligations (as defined in the Short-Term Credit
Agreement).

“Secured Parties” as used in the Pledge Agreement means the collective reference
to the administrative agent, the lenders and the issuing bank under the 2011
Credit Agreement and the administrative agent and the lenders under the
Short-Term Credit Agreement.

 

6



--------------------------------------------------------------------------------

6. Miscellaneous. This Confirmation (a) shall be binding upon and inure to the
benefit of the Parties, the lenders and the administrative agent under the 2011
Credit Agreement, and the lenders and the administrative agent under the
Short-Term Credit Agreement and their respective successors, assigns, receivers
and trustees; (b) may be modified or amended only in accordance with the
Short-Term Credit Agreement; (c) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND OF THE UNITED STATES OF
AMERICA; (d) may be executed and delivered by facsimile or other electronic
transmission (such as .pdf) and may be executed in several counterparts, and by
the Parties on separate counterparts, and each counterpart, when so executed and
delivered, shall constitute an original agreement, and all such separate
counterparts shall constitute but one and the same agreement, (e) embodies the
entire agreement and understanding among the Parties with respect to the subject
matter hereof and supersedes all prior agreements, consents and understandings
relating to such subject matter, and (f) is a Loan Document (as defined in the
Short-Term Credit Agreement). The headings herein shall be accorded no
significance in interpreting this Confirmation.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Confirmation to be executed by
their respective duly authorized officers effective as of the date written
above.

 

LUFKIN INDUSTRIES, INC., a Texas corporation By:  

 

  Christopher L. Boone, Chief Financial Officer   and Vice President

LUFKIN FINANCE (US) LP, a Texas limited

partnership

By:   Lufkin Finance II ULC,     an Alberta unlimited liability corporation,  
  its sole General Partner     Name:  

 

    Mark Crews,     President



--------------------------------------------------------------------------------

QUINN PUMPS, INC., a Texas corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

QUINN PUMPS NORTH DAKOTA, INC., a

North Dakota corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

QUINN PUMPS [CALIFORNIA] INC., a

California corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent under the 2011 Credit Agreement and as Administrative
Agent under the Short-Term Credit Agreement

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF BORROWING REQUEST]

[Letterhead of Lufkin Industries, Inc.]

            , 2012

JPMorgan Chase Bank, N.A., as Administrative Agent

707 Travis Street, 7th Floor North

Houston, Texas 77002

Attention: Ms. Sallye Cielencki

 

  Re: Borrowing Request

Ladies and Gentlemen:

LUFKIN INDUSTRIES, INC. (“Lufkin”), the Lenders party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent, are parties to that certain
Short-Term Credit Agreement dated as of February 27, 2012; as amended, modified,
supplemented or restated (the “Credit Agreement”). Unless otherwise specified
herein, any term defined in the Credit Agreement and used in this letter shall
have the meaning ascribed to it in the Credit Agreement.

The undersigned hereby irrevocably requests a Borrowing in the amount of
$        , which is an amount equaling or exceeding $250,000 and an integral
multiple of $50,000, if such Borrowing is an ABR Borrowing as indicated below,
or is an amount equaling or exceeding $5,000,000 and an integral multiple of
$1,000,000, if such Borrowing is a Eurodollar Borrowing as indicated below.

The Borrowing is to be made on             , 2012 (the “Funding Date”), which is
a Business Day (a) falling at least three Business Days after the date hereof in
the case of a Eurodollar Borrowing and (b) on the same Business Day in the case
of an ABR Borrowing (unless this Borrowing Request is received by the
Administrative Agent after 11:00 a.m., New York City time, in which case, then
one Business Day after the date hereof).



--------------------------------------------------------------------------------

Such Borrowing is to be a (check one):

¨    ABR Borrowing

¨    Eurodollar Borrowing. If the Borrowing is to be a Eurodollar Borrowing, the
applicable Interest Period is to be (check one):

¨    one

¨    two

¨    three

¨    six

months. The proceeds of the Borrowing are to be deposited in Account No.
         at JPMCB.

The undersigned hereby represents and warrants to Administrative Agent and each
of the Lenders as follows:

1. Since December 31, 2010, there has occurred no Material Adverse Effect.
“Material Adverse Effect” means (a) a material adverse change in or a material
adverse effect upon the business, assets, Property, operations or condition
(financial or otherwise) of Lufkin and its consolidated Subsidiaries taken as a
whole; (b) a material impairment of the ability of Lufkin or any other Loan
Party to perform its obligations under any Loan Document to which it is a party
or with respect to which it shall have assumed responsibility; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against Lufkin or any other Loan Party of the Credit Agreement or any of the
other Loan Documents, or the validity, perfection, priority or enforceability of
any Lien granted to the Administrative Agent in respect of the Collateral; or
(d) a material adverse effect upon the rights of or benefits available to the
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document.

2. The representations and warranties of Borrower set forth in the Credit
Agreement and of each other Loan Party in the other Loan Documents are true and
correct on and as of the date of, and after giving effect to, this Borrowing
Request, except to the extent such representations and warranties expressly
relate solely to an earlier date (in which case they shall have been true and
correct as of such earlier date).

3. No Default has occurred and is continuing.

4. After the making of the proposed Borrowing, the aggregate outstanding
principal balance of the Loans will not exceed the aggregate Commitments
currently in effect under the Credit Agreement. This Borrowing Request is duly
authorized in accordance with the Lufkin’s Organizational Documents and all
relevant Laws. All of the conditions precedent to the Borrowing set forth in the
Credit Agreement have been satisfied.



--------------------------------------------------------------------------------

EXHIBIT B

This letter is a Borrowing Request within the meaning of the Credit Agreement
and is a Loan Document. Thank you for your attention to this matter.

 

Very truly yours, LUFKIN INDUSTRIES, INC. Name:  

 

  Christopher L. Boone   Chief Financial Officer and Vice President